10-3068-cv
    Guthrie v. United States Federal Bureau of Prisons


                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
    the 10th day of May, two thousand eleven.

    PRESENT:
                PIERRE N. LEVAL,
                ROBERT A. KATZMANN,
                PETER W. HALL,
                            Circuit Judges.
    ________________________________________________

    RANDOLPH H. GUTHRIE III,
             Plaintiff-Appellant,

                       -v.-                                                   10-3068-cv

    UNITED STATES FEDERAL BUREAU OF PRISONS,
              Defendant-Appellee,

    UNKNOWN FEDERAL BUREAU OF PRISONS EMPLOYEES,
                Defendants.*
    ________________________________________________

    For Plaintiff-Appellant :                   Randolph H. Guthrie III, pro se, Brooklyn, N.Y.

    For Defendant-Appellee:                     Alicia M. Simmons, Benjamin H. Torrence, Assistant United
                                                States Attorneys, for Preet Bharara, United States Attorney for
                                                the Southern District of New York, New York, N.Y.



                   *
                       The Clerk of the Court is directed to amend the official caption as set forth above.
       Appeal from a judgment of the United States District Court for the Southern District of New

York (Preska, C.J.).

       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Randolph H. Guthrie III, pro se, appeals from the July 8, 2010 judgment

of the United States District Court for the Southern District of New York (Preska, C.J.), dismissing

his complaint for failure to state a claim and lack of subject matter jurisdiction. We assume the

parties’ familiarity with the underlying facts and the procedural history of the case.

       This Court reviews “de novo a district court’s dismissal of a complaint pursuant to Rule

12(b)(6)” of the Federal Rules of Civil Procedure, “construing the complaint liberally, accepting all

factual allegations in the complaint as true, and drawing all reasonable inferences in the plaintiff’s

favor.” See Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). The complaint must

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). Where a district court dismisses an action for lack of subject

matter jurisdiction, this Court reviews “factual findings for clear error and legal conclusions de

novo.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000) (internal quotation mark

omitted).

       After reviewing Guthrie’s contentions on appeal and the record of proceedings below, we

affirm for substantially the same reasons stated by the district court in its thorough and well-

reasoned memorandum and order. Accordingly, the judgment of the district court is AFFIRMED.

                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




                                                     2